Case 2:18-cv-00899-GMN-DJA Document 75 Filed 08/28/20 Page 1 of 3




                              IT IS SO ORDERED. Plaintiff shall have until September
                              23, 2020, to respond to Defendant's Motion for Summary
                              Judgment, (ECF No. 71).

                              DATED this ___
                                         28 of August, 2020.


                              __________________________________
                              Gloria M. Navarro, District Judge
                              United States District Court
Case 2:18-cv-00899-GMN-DJA Document 75 Filed 08/28/20 Page 2 of 3
Case 2:18-cv-00899-GMN-DJA Document 75 Filed 08/28/20 Page 3 of 3
